Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The Amendment filed 2 June 2022 has been entered. Claims 16-17, 20-24, 26-27, 29, 31-38, and 49-64 are pending, of which claims 20-24, 26-27, 29, 31-38, and 51-64 are withdrawn from consideration. Applicant's amendments have overcome each and every objection and rejection under 35 USC 112 previously set forth in the Non-Final Office Action mailed 2 March 2022, with the exception of a claim objection repeated below related to the recitation of “can” in claim 16 that has not been overcome.
Additionally, the examiner respectfully requests the Applicant to re-file the amendments to the specification dated 2 June 2022 including correct paragraph numbers. Currently, the amended paragraphs identified by the Applicant in the amendments to the specification dated 2 June 2022 do not correspond to either of the originally filed specification and the printed publication of the present application (i.e., US Pub. No. 2020/0180049 A1). As one example, the Applicant states, “Kindly amend the paragraphs as follows: [0005] In terms of the above-described prior art, …”. Yet paragraph [0005] of the original specification begins, “According to a first invention idea, …”, and paragraph [0005] of the printed publication also begins, “According to a first invention idea, …”, so it does not appear that the Applicant actually intends to amend paragraph [0005]. Therefore, the Applicant appears to have a typographical error regarding paragraph numbering. 
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55. 
Claim Objections
The claims are objected to because of the following informalities:   
Claim 16 at the paragraph beginning ‘a holding part’ recites, “a holding part defining a receiving contour the holding part being coupled”. This recitation should include a comma immediately after “receiving contour”.
Claim 16 at the third line from the end of the claim recites, “the cutting edge can be pivoted”.  This recitation should be replaced with phrasing to indicate that the cutting edge must be configured for pivoting (i.e., in view of the present specification, it is clear that the Applicant intends the definition of ‘can’ as be inherently able or designed to, rather than the definition of ‘can’ as used to indicate possibility). For example, instead of reciting “the cutting edge can be pivoted”, the claim should recite – the cutting edge is pivotable –. 
Claim 49 at the second line from the end of the claim recites, “the cutting edge can be pivoted”.  This recitation should be replaced with phrasing to indicate that the cutting edge must be configured for pivoting for the same reasons as explained above in regards to claim 16.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
Claim limitations identified below are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
“an advancement part configured to move the cutting edge” as recited in claim 16 (first, “part” is a generic placeholder for “means” because “part” does not imply any particular structure; second, the generic placeholder is modified by the functional language “configured to move the cutting edge”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – as a first example, the term “advancement” preceding the generic placeholder describes the function, not the structure, of the part, and as a second example, the cutting edge being pivoted relative to the advancement part does not describe any structure for performing the recited function of moving the cutting edge); and
“an advancement part configured to move the cutting edge” as recited in claim 49 (first, “part” is a generic placeholder for “means” because “part” does not imply any particular structure; second, the generic placeholder is modified by the functional language “configured to move the cutting edge”; third, the generic placeholder is not modified by sufficient structure for performing the claimed function – as a first example, the term “advancement” preceding the generic placeholder describes the function, not the structure, of the part, and as a second example, the cutting edge being pivoted relative to the advancement part does not describe any structure for performing the recited function of moving the cutting edge).
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 16-17 and 49-50 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Pat. No. 6,532,790 B2 to Frenken. 
Regarding claim 16, Frenken discloses a tool configured to cut a workpiece (see Figs. 1 and 5, where the ability to cut a workpiece depends on what blade is attached to the tool; see the left most blades W in Fig. 5with cutting contours 41), comprising: 
a guide part 14;
a holding part 10 defining a receiving contour (see Fig. 6, where at least the side piece 11 of the holding part 10 defines a portion of the receiving contour, where the receiving contour is the open space within the head 8 in which the workpiece is positioned when cut by the blades W; further, the holding part 10 includes the blade W attached thereto and therefore also defines a portion of the receiving contour including the edge 41 of the blade W attached to the holding part 10; either of these interpretations the ‘receiving contour’ satisfies the claim) the holding part 10 being coupled to and pivotable relative to the guide part 14 (see Fig. 1 showing a coupling between the parts 10 and 14 via engagement of elements 20 and 22, noting that the parts 10 and 14 are also coupled indirectly at the proximal ends – i.e., at their ends coupled to pins 17 – and that the term ‘coupled to’ encompasses an indirect coupling, in contrast to a recitation such as directly connected to; further the holding part 10 is pivotable relative to the guide part 14 via pivoting of holding part 10 on pin 17 per col. 9, lines 1-3 and also as shown in Figs. 3-4);
a movable cutting edge W (see Figs. 5 and 6, where the cutting edge W is the one attached to the slide 27) defining a cutting contour 41 (see Fig. 5), wherein the cutting contour 41 is configured to pass by the receiving contour during a process of cutting the workpiece in a cutting direction (see Figs. 12 and 13 showing the cutting contour 41 of the cutting edge W attached to the slide 27 shown in phantom passed by the receiving contour);
an advancement part 27 configured to move the cutting edge W relative to the guide part 14 and relative to the holding part 10 (see the movement indicated by arrow Z in Fig. 6; additionally, compare the positions of the cutting edge W attached to the advancement part 27 in Figs. 6 and 12), wherein the cutting edge W can be pivoted relative to the advancement part 27 by pivoting of the holding part 10 relative to the guide part 10 once the cutting contour 41 moves past the receiving contour of the holding part 10 (as an initial matter, the recitation “can be pivoted” merely requires at least one situation in which the cutting edge pivots relative to the advancement part; turning to Figs. 12 and 13, displacement of securing means 32 releases the cutting edge W from the advancement part 27 when the securing means 32 is urged to the position shown in Fig. 10, such that with the tool in the position shown in Figs. 12 and 13, the cutting edge W is releasable from the advancement part 27 and the cutting edge W is retained in the grooves 26 on the holding part 10; then, the tool can be moved to the position shown in Fig. 3, with the cutting edge W retained in the holding part 10 due to engagement of the cutting edge W with the grooves 26 in the holding part 10, which results in the cutting edge pivoting relative to the advancement part 27 – i.e., starting from the configuration of the tool in Figs. 12-13, following releasing of the cutting edge W from the advancement part 27, with the cutting edge W remaining in the grooves 26 on the holding part 10, the advancement part 27 can be retracted, the projection 22 on the holding part 10 can be released from the projection 20 on the guide part 14, and the holding part 10 can be pivoted relative to both of the advancement part 27 and the guide part 14 to the position shown in Figs. 3-4 – these operations cause the holding part 10, which holds the cutting edge W in the grooves 26 defined by the holding part 10, to pivot the cutting edge W relative to the advancement part 27; finally, this interpretation is consistent with the present disclosure, where Fig. 34 also discloses that the cutting edge is detached from the advancement part when pivoting with the holding part relative to the guide part). 
Regarding claim 17, Frenken discloses that the cutting edge W is pivotable relative to the advancement part 27 along an axis that extends perpendicular to the cutting direction (see Fig. 4, where the pivoting action of the cutting edge W occurs due to the cutting edge W being within the grooves 26 of the holding frame 10 when the holding frame 10 is pivoted about pin 17, such that the axis is defined by the pin 17 at the proximal end of the holding part 10, which axis extends perpendicular to the cutting direction).
Regarding claim 49, Frenken discloses a tool configured to cut a workpiece (see Figs. 1 and 5, where the ability to cut a workpiece depends on what blade is attached to the tool; see the left most blades W in Fig. 5with cutting contours 41), comprising: 
a holding frame 10 defining a receiving contour configured to receive the workpiece (see Fig. 6, where at least the side piece 11 of the holding part 10 defines a portion of the receiving contour, where the receiving contour is the open space within the head 8 in which the workpiece is positioned when cut by the blades W; further, the holding part 10 includes the blade W attached thereto and therefore also defines a portion of the receiving contour including the edge 41 of the blade W attached to the holding part 10; either of these interpretations the ‘receiving contour’ satisfies the claim);
a movable cutting edge W (see Figs. 5 and 6, where the cutting edge W is the one attached to the slide 27) defining a cutting contour 41 (see Fig. 5), wherein the cutting contour 41 is configured to pass by the receiving contour during a cutting process of cutting the workpiece in a cutting direction (see Figs. 12 and 13 showing the cutting contour 41 of the cutting edge W attached to the slide 27 shown in phantom passed by the receiving contour);
an advancement part 27 configured to move the cutting edge W relative to the receiving contour of the holding frame 10 (see the movement indicated by arrow Z in Fig. 6; additionally, compare the positions of the cutting edge W attached to the advancement part 27 in Figs. 6 and 12), wherein the cutting edge W is pivotally connected to the advancement part 27 (see Fig. 12, where the cutting edge W is pivotally connected to the advancement part 27 by being engaged in the grooves 26 in the holding frame 10, noting that the holding frame 10 is pivotally connected to the advancement part 27 via pin 17, such that the cutting edges W pivots relative to the advancement part 27 as described in more detail below; additionally, Frenken discloses that the cutting edge W is connected to the advancement part 27 in multiple manners, one of which pivotable, which is sufficient to satisfy the claim even if there is another connection that is not pivotable; furthermore, this interpretation is consistent with the present application, where Fig. 34 illustrates that the cutting part is not directly pivotally connected to the advancement part and only pivots relative to the advancement part when the holding frame pivots relative to the advancement part), wherein the cutting edge can be pivoted relative to the advancement part once the cutting edge moves past the receiving contour of the holding frame 10 (as an initial matter, the recitation “can be pivoted” merely requires at least one situation in which the cutting edge pivots relative to the advancement part; turning to Figs. 12 and 13, displacement of securing means 32 releases the cutting edge W from the advancement part 27 when the securing means 32 is urged to the position shown in Fig. 10, such that with the tool in the position shown in Figs. 12 and 13, the cutting edge W is releasable from the advancement part 27 and the cutting edge W is retained in the grooves 26 on the holding frame 10; then, the tool can be moved to the position shown in Fig. 3, with the cutting edge W retained in the holding frame 10 due to engagement of the cutting edge W with the grooves 26 in the holding frame 10, which results in the cutting edge pivoting relative to the advancement part 27 – i.e., starting from the configuration of the tool in Figs. 12-13, following releasing of the cutting edge W from the advancement part 27, with the cutting edge W remaining in the grooves 26 on the holding frame 10, the advancement part 27 can be retracted, the projection 22 on the holding frame 10 can be released from the projection 20 on the guide part 14, and the holding frame 10 can be pivoted relative to both of the advancement part 27 and the guide part 14 to the position shown in Figs. 3-4 – these operations cause the holding frame 10, which holds the cutting edge W in the grooves 26 defined by the holding frame 10, to pivot the cutting edge W relative to the advancement part 27; finally, this interpretation is consistent with the present disclosure, where Fig. 34 also discloses that the cutting edge is detached from the advancement part when pivoting with the holding part relative to the guide part).
Regarding claim 50, Frenken discloses that the cutting edge W is pivotable relative to the advancement part 27 along an axis that extends perpendicular to the cutting direction (see Fig. 4, where the pivoting action of the cutting edge W occurs due to the cutting edge W being within the grooves 26 of the holding frame 10 when the holding frame 10 is pivoted about pin 17, such that the axis is defined by the pin 17 at the proximal end of the holding part 10, which axis extends perpendicular to the cutting direction).
Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are not persuasive. First, the Applicant argues that Frenken does not disclose a holding part/frame that defines a receiving contour. The Applicant asserts that the cutting blades of Frenken define the receiving contour.
This argument is not persuasive. The holding part/frame 10 of Frenken includes a side 11 that partially defines the receiving contour, which is sufficient to read on the claims. Indeed, as disclosed in the present specification, the holding part/frame only defines a portion of an enclosed shape. There is no requirement that the holding part/frame defines the entirety of the receiving contour, and such an interpretation would be inconsistent with the present disclosure. Moreover, there is nothing in the present claims prohibiting the holding part/frame from including a blade, so the holding part/frame of Franken is also properly interpreted as including the blade, such that the blade of the holding part/frame defines the receiving contour. There is no prohibition in the claims (nor any special definition in the specification) that the holding part/frame cannot include a blade. Merely because the Applicant discloses a holding part that does not include a blade does not mean such a limitation should be read into the claims – indeed, such an interpretation would be an improper reading of limitations from the specification into the claims. As such, the Applicant’s arguments are not persuasive.
Next, the Applicant argues that Frenken does not disclose that the cutting edge can be pivoted relative to the advancement part.  The Applicant asserts, “In Franken, the blades must be in the retracted positions in order to pivot the parts of the mounted head relative to one another”. 
This argument is not persuasive in view of the explanation provided above. In particular, the Applicant ignores that the cutting blade attached to the advancement part 27 of Frenken is releasable from the advancement part, and the advancement part is subsequently retractable, leaving both blades held by the holding part/frame 10. In this situation, pivoting of the holding part pivots the cutting edge W relative to the advancement part. Therefore, Frenken does indeed disclose that the cutting edge can be pivoted relative to the advancement part.
The examiner would be happy to conduct an interview to discuss potential subject matter to overcome the Frenken reference.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EVAN H MACFARLANE whose telephone number is (303)297-4242. The examiner can normally be reached Monday-Friday, 7:30AM to 4:00PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sean Michalski can be reached on (571)272-6752. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EVAN H MACFARLANE/Examiner, Art Unit 3724